—Order, Supreme Court, New York County (Stephen Crane, J.), entered July 13, 1994, which inter alia, denied plaintiffs motion to renew an order, same court and Justice, dated November 30, 1993, which, inter alia, denied her motion for summary judgment, unanimously affirmed, without costs.
The IAS Court, by prior order, had ruled that the Division of Housing and Community Renewal would have primary jurisdiction over the rent overcharge claim and the related question of the existence of an illusory tenancy during the initial vacancy decontrol period. Those administrative proceedings had not yet concluded at the time of the subject motions and thus, under the circumstances herein, denial of summary judgment was proper. Concur—Rosenberger, J. P., Wallach, Kupferman, Asch and Tom, JJ.